EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1/A of our report dated December 23, 2013, except note 5 which is dated February 27, 2014 with respect to the audited financial statements of IBV, Inc. for the period from inception, April 5, 2013, through September 30, 2013. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas February 26, 2014
